Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, claims 1-9 appear to have an effective filing date of 2/03/2017 based on the earliest filed disclosure of the claimed invention in Provisional Application 62/454286. 
Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. 
Due to amendments, some rejections under 35 USC 112(b) and 101 have been withdrawn. 
Rejections under 35 USC 101, 102(a)(1), and 103 are maintained.
Regarding the rejection under 35 USC 101, the terms “dose” and “volume” have similar meanings in this context. Therefore, the “medically recommended dose” and “medically recommended volume” are ineligible for the same reasons.
In response to applicant’s argument that Gothait does not teach product attribute, this is not found persuasive. Although Gothait refers to a “measuring block” or “test pattern” in Fig. 2 and 3, these terms meet the broadest reasonable interpretation of the claimed product. That is, a product includes the material formed by the 3D printer whether or not the output is known as a 
In response to applicant’s argument that Gothait does not teach the newly claimed (b) providing a controller and memory configured to store, this is not found persuasive.  Gothait teaches controller 62 may include, for example, a processor 64, a memory 66, and software or operating instructions 68, [0040]. Gothait teaches a printing file or other collection of print data may be prepared and/or provided and/or programmed, for example, by a computing platform connected to 3-D printer 1, [0039]. Thus, it is evident from the teaching of Gothait that the some form of computer memory is used with the 3D printer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 6 recites “a medically recommended volume” which constitutes an abstract idea. As stated in the October 2019 PEG guidance on 101 eligibility, see Example 43, a method of instructing a doctor to deliver a dose of medicine is considered ineligible unless the medicine is claimed. The terms “dose” and “volume” have similar meanings in this context. The claim as a whole does not integrate the exception into a practical application or amount to significantly more than the exception because it is at best the equivalent of merely adding the words “apply it” to the claim, see MPEP 2106.05(f). That is, a generic 3D printer is claimed for applying the medical volume calculation on a generic computer memory. 

October 2019 PEG guidance on 101 eligibility, Example 43



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gothait et al. (US 2006/0111807).

Regarding claim 1, Gothait meets the claimed a method of creating safe and accurate medical products with a 3D printer comprising: (a) setting up a 3D printer; (3D printer 1, Fig. 1, [0032]) (b) providing a controller and memory configured to store ( controller 62 may include, for example, a processor 64, a memory 66, and software or operating instructions 68, [0040]) set of printer instructions designed to print a desired final product (Although Gothait refers to a “measuring block” or “test pattern” in Fig. 2 and 3, these terms meet the broadest reasonable interpretation of the claimed product. That is, a product includes the material formed by the 3D printer whether or not the product is known as a test pattern. Moreover, Gothait teaches a characterization process may be performed for a printing head during its production process, see [0106]) having at least one desired attribute; (Gothait teaches  a printing file or other collection of print data may be prepared and/or provided and/or programmed, for example, by a computing platform connected to 3-D printer 1, [0039]. step 210, Fig. 2, a printing file which may be prepared and/or provided in advance; such printing file may include data and/or instructions indicating activation and/or non-activation of one or more nozzles 52, see [0065]) (c) printing a product based on the set of printer instructions;  (step 210, Fig. 2,  printing head 8 may deposit one or more layers of interface material 54 onto printing tray 4, see [0063]) (d) measuring at least one product attribute to compare with the at least one desired attribute; (step 220, Fig. 2, a property of the measuring block is measured including the weight, or any other property, see [0068]) (e) determining whether there is a difference between the at least one product attribute and the at least one desired attribute; (step 230, Fig. 2, comparing the value of the measured property to one or more pre-defined reference values, [0070]) (f) modifying the printer instructions based on the difference; (step 240, Fig. 2, a property related to the operation of the 3-D printer may be modified in relation to the analysis results, see [0073]) (g) repeating steps (c) - (f) until the at least one product attribute matches the at least one desired attribute; (Fig. 3 teaches repeating the process, see [0100]. Gothait teaches Fig. 3 to be a more detailed implementation of the method Fig 2, [0087]) and (h) printing at least one … product where the at least one product attribute matches the at least one desired attribute. (Gothait teaches the calibration method is complete and the 3D printer produces substantially uniformity of drop-weight and/or drop-volume produced which produces improved quality of the weight of the product, see [0081], which meets the claim.)
Examiner notes the further claimed medical products does not limit the 3D printing method. The products of Gothait are capable of being used in a medical application. 


Regarding claim 2, Gothait meets the claimed wherein one of the desired product attributes is a desired product weight and one of the product attributes is a first product weight. ([0055] measured weight may be used, for example, for comparison purposes and/or analysis of drop weight, layer weight, drop volume and/or layer volume.  In some embodiments, weight scale(s) 99 may be positioned on printing tray 4, under printing tray 4, or may be a part of printing tray 4. Moreover, Gothait teaches a characterization process may be performed for a printing head during its production process, see [0106])

Regarding claim 3, Gothait meets the claimed wherein in step (d) measuring at least one product attribute is accomplished by weighing the product to determine the first product weight. ([0055] measured weight may be used, for example, for comparison purposes and/or analysis of drop weight, layer weight, drop volume and/or layer volume.  In some embodiments, weight scale(s) 99 may be positioned on printing tray 4, under printing tray 4, or may be a part of printing tray 4. Moreover, Gothait teaches a characterization process may be performed for a printing head during its production process, see [0106])

Regarding claim 4, Gothait meets the claimed wherein the product is weighed on a print stage configured for weight tracking. ([0114] Load cell 511 may transfer to controller 62 the total weight and/or the contents weight.) 

Regarding claim 5, Gothait meets the claimed wherein the print stage is configured to weigh products by including, within the print stage, one of the following: force sensing resistors or manometers. ([0114] Load cell 511 may transfer to controller 62 the total weight and/or the contents weight. [0054] the load cell may include, for example, a device that when mechanically stressed, may change one or more of its electrical characteristics (e.g., resistance) thus allowing, for example, weight measurement. Examiner notes the load cell meets the claims force sensing resistors)


Regarding claim 7, Gothait meets the claimed further comprising the step of: (i) storing, for future use, a set of printer instructions (Gothait teaches storing calibration data in memory for each printhead to be used for optimization, calibration and/or evaluation processes, see [0106]) 
Examiner notes the further claimed medical products does not limit the 3D printing method. The products of Gothait are capable of being used in a medical application. 

(Gothait teaches an optical sensor, or another suitable image acquisition device, see [0090], step 304, Fig. 3).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gothait et al. (US 2006/0111807) in view of Yost et al. (US 2015/0375453). 

Regarding claim 6, Gothait does not explicitly teach wherein the at least one desired product attribute is selected depending or a medically recommended volume.
Gothait teaches measured weight may be used, for example, for comparison purposes and/or analysis of drop weight, layer weight, drop volume and/or layer volume, [0055].
Yost teaches 3D printing medical products including biological bricks sized to meet the needs of the tissue or organ being printed, see [0019].
Thus, the combination of Gothait and Yost meets the claimed wherein the at least one desired product attribute is selected depending or a medically recommended volume. (Examiner notes the broadest reasonable interpretation of the claimed medically recommended volume includes any dose or volume that is selected by a user for medical reasons, and Yost meets this limitation in teaches a brick sized to meet the medical need of a tissue, see [0019].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the volume taught by Yost as the 3D printing volume of Gothait because it creates improved 3D tissue scaffolds for medical applications, see [0003], [0018]. 

Regarding claim 9, Gothait does not explicitly teach wherein the 3D printer is set up in a sterile environment.
Yost meets the claimed wherein the 3D printer is set up in a sterile environment. (Yost teaches a sterile environment, without operator intervention, during printing, see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the sterile environment of Yost to make medical products in combination with the generic 3D printer of Gothait because it creates improved 3D tissue scaffolds for medical applications that require a sterile environment, see Yost [0003], [0062].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744